ALEXANDER, J.,
dissenting.
[¶ 27] I respectfully dissent.
[¶ 28] 21 Seabran, LLC began this proceeding before the Town of Naples by attempting to convince the Town that it was applying for a permit to convert the second floor of its garage into a “bunkhouse,” the legal definition for which was “a detached bedroom” with no plumbing and a waste discharge design flow of 20 gallons per day per bed. The Town Code Enforcement Officer was not misled by the “bunkhouse” claim and refused to process 21 Seabran’s application.
*121[¶ 29] 21 Seabran then resubmitted its application, identical to the first application except for the term “bunkhouse” being omitted. That application sought to convert the second floor of the garage into three bedrooms, two full bathrooms, a separate sitting room, and a washer-dryer connection supported by a wastewater disposal system with a design flow of 270 gallons per day. As the trial court’s opinion points out, the application included no provision for cooking facilities or equipment. But portable equipment, such as a refrigerator and a microwave, would have been easy to add without notice to the Town and would have been important to accommodate visiting families. Further, the washer-dryer connection, with minimal adjustment, could have accommodated a sink and a cook stove.
[¶ 30] The Town’s Definitional Ordinance defines a “dwelling” as “living quarters for only one family, including provisions for living, cooking and eating.” Naples, Me., Definitional Ordinance (June 16, 2010), That same ordinance defines a “residential dwelling unit” as “living quarters for only one family at a time, and containing cooking, sleeping and toilet facilities.” Id.
[¶ 31] The focus of 21 Seabran’s presentation before the Board of Appeals was its effort to prove that its renovation would not turn its garage into a “residential dwelling unit.” However, nothing in 21 Seabran’s application specifically excluded or committed to permanent exclusion of portable or installed cooking equipment. The application only avoided any mention of installation of cooking equipment. The Town’s brief notes, “It will be very difficult to monitor the use of cooking facilities in the Disputed Structure after-the-fact.”
[¶ 32] On appeal, the party seeking to vacate a state or local agency decision— here 21 Seabran—bears the burden of persuasion to demonstrate error. Rossignol v. Me. Pub. Emps. Ret. Sys., 2016 ME 115, ¶ 6, 144 A.3d 1175; Bizier v. Town of Turner, 2011 ME 116, ¶ 8, 32 A.3d 1048.
[¶33] 21 Seabran had the burden of proof to demonstrate that its three bedroom, two bath renovation was not creating a residential dwelling unit, but some lesser structure that could avoid the minimum shore frontage requirement. When an appellant had the burden of proof before an agency, and challenges an agency finding that it failed to meet that burden of proof, a court will not overturn the agency fact-finding unless the appellant demonstrates that the administrative record compels the contrary findings that the appellant asserts should have been entered. Kelley v. Me. Pub. Employees Ret. Sys., 2009 ME 27, ¶ 16, 967 A.2d 676 (stating that the Court will reverse a finding of failure to meet a burden of proof “only if the record compels a contrary conclusion to the exclusion of any other inference”); Quiland, Inc. v. Wells Sanitary Dist., 2006 ME 113, ¶ 16, 905 A.2d 806.
[¶ 34] In our review on appeal, the agency is accorded the capacity to disbelieve evidence supporting an applicant with the burden of proof or to assign that evidence lesser weight than contrary evidence. See Anderson v. Me. Pub. Emps. Ret. Sys., 2009 ME 134, ¶ 27, 985 A.2d 501. A judicial or administrative fact-finder has the capacity to disbelieve evidence supporting a party with the burden of proof, even if no contrary evidence is offered. See In re Fleming, 431 A.2d 616, 618 (Me. 1981).
[¶ 35] Given the misleading manner in which the 21 Seabran application process was initiated, the very substantial residential dwelling unit that the renovation appeared to create, and the lack of any firm commitment to never add provision for cooking and eating to the structure, the Town of Naples Board of Appeals, looking at the reality of the application and apply*122ing their common sense, could reasonably find that the application was indeed one for a residential dwelling unit that did not meet the minimum shore frontage requirements. The Board of Appeals was not compelled to find that the application was for some lesser type of dwelling unit that did not create a minimum shore frontage problem. The Superior Court, applying the deferential standard of review it was required to apply to the Board’s fact-findings, properly affirmed the Board’s decision.
[¶ 36] I would affirm the Superior Court’s judgment.